Citation Nr: 0429014	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-03 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to improved death pension benefits.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel




INTRODUCTION

The veteran had active military service from July 1943 to 
March 1946.  The veteran died in September 1998, and the 
appellant is his surviving spouse.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision from the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied entitlement to a death pension.  

In February 2004, the Board remanded the case to obtain 
verification of the appellant's countable income and possible 
exclusions from income from January 1999 to the present, 
which was accomplished in March 2004.  This matter is now 
before the Board for appellate review.  


FINDINGS OF FACT

1.  In 1999, the maximum allowable annual pension rate for a 
surviving spouse alone was $5,884.00, and the appellant had 
countable income of $7,276.49.  

3.  In 2000, the maximum allowable annual pension rate for a 
surviving spouse alone was $6,026.00, and the appellant had 
countable income of $7,520.97.  

3.  In 2001, the maximum allowable annual pension rate for a 
surviving spouse alone was $6,237.00, and the appellant had 
countable income of $8,057.32.  

4.  In 2002, the maximum allowable annual pension rate for a 
surviving spouse alone was $6,407.00, and the appellant had 
countable income of $8,204.64.  

5.  In 2003, the maximum allowable annual pension rate for a 
surviving spouse alone was $6,497.00, and the appellant had 
countable income of $8,080.37.  
CONCLUSION OF LAW

The appellant's countable income was in excess of the 
applicable maximum allowable pension rates from 1999 through 
2003.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.3(b)(4), 
3.23, 3.271, 3.272, 3.273 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the appellant

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the appellant in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available financial records from the 
appellant.  The appellant and her representative filed 
several lay statements with the RO, and the appellant's 
February 2003 substantive appeal declined the opportunity for 
a hearing before the Board.  

The RO's December 2002 statement of the case and the April 
2004 supplemental statement of the case informed the 
appellant of applicable laws and regulations, including 
applicable provisions of The Veterans Claims Assistance Act 
of 2000, the evidence needed to substantiate the claim, and 
which party was responsible for obtaining the evidence.  In 
these documents, the appellant was informed that it was her 
responsibility to provide the evidence in her possession that 
pertained to the claim, and that it still remained her 
ultimate responsibility to obtain any financial evidence 
needed to support her claim.  

The VA has fulfilled its duty to assist and inform the 
appellant.  She was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  She was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence.  The VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  


Entitlement to improved death pension benefits

Basic pension entitlement includes a determination that the 
surviving spouse's income is not in excess of the applicable 
maximum allowable pension rate specified in 38 C.F.R. § 3.23, 
as changed periodically and reported in the Federal Register.  
See 38 U.S.C.A. 1541; 38 C.F.R. 3.3(b)(4).  The maximum 
allowable pension rate is periodically increased from year to 
year.  38 C.F.R. 3.23(a).  The maximum rate for improved 
pension shall be reduced by the amount of the countable 
annual income of the surviving spouse.  38 C.F.R. 3.23(b).  

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12- 
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, 
received or anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 
12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any 
nonrecurring countable income received by a beneficiary shall 
be added to the beneficiary's annual rate of income for a 12- 
month annualization period commencing on the effective date 
on which the nonrecurring income is countable.  38 C.F.R. § 
3.273(c).  Medical expenses in excess of five percent of the 
maximum annual pension rate, which have been paid, may be 
excluded from an individual's income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
3.272(g)(1)(iii).  

Effective December 1, 1998, the maximum allowable annual 
pension rate for a surviving spouse alone was $5,884.00.  See 
63 Fed. Reg. 72,347 (December 31, 1998).  In 1999, the 
appellant had annual income of $10,146.00 and medical 
expenses of $3,020.54.  Five percent of the maximum allowable 
annual pension rate was $294.20, and the unreimbursed medical 
expenses in excess of the five percent of the maximum 
allowable annual pension rate were $2,726.34.  Therefore, the 
veteran's countable income was $7,419.66.  The appellant was 
not eligible for an improved death pension in 1999 because 
her countable income of $7,419.66 was greater than the 
maximum allowable annual pension rate of $5,884.00.  

Effective December 1, 1999, the maximum allowable annual 
pension rate for a surviving spouse alone was $6,026.00.  See 
65 Fed. Reg. 5930 (February 7, 2000).  In 2000, the appellant 
had annual income of $10,386.00 and medical expenses of 
$3,166.33.  Five percent of the maximum allowable annual 
pension rate was $301.30, and the unreimbursed medical 
expenses in excess of the five percent of the maximum 
allowable annual pension rate were $2,865.03.  Therefore, the 
veteran's countable income was $7,520.97.  The appellant was 
not eligible for an improved death pension in 2000 because 
her countable income of $7,520.97 was greater than the 
maximum allowable annual pension rate of $6,026.00.  

Effective December 1, 2000, the maximum allowable annual 
pension rate for a surviving spouse alone was $6,237.00.  See 
66 Fed. Reg. 16,976, 16,977 (March 28, 2001).  In 2001, the 
appellant had annual income of $10,788.00 and medical 
expenses of $3,042.53.  Five percent of the maximum allowable 
annual pension rate was $311.85, and the unreimbursed medical 
expenses in excess of the five percent of the maximum 
allowable annual pension rate were $2,730.68.  Therefore, the 
veteran's countable income was $8,057.32.  The appellant was 
not eligible for an improved death pension in 2001 because 
her countable income of $8,057.32 was greater than the 
maximum allowable annual pension rate of $6,237.00.  

Effective December 1, 2001, the maximum allowable annual 
pension rate for a surviving spouse alone was $6,407.00.  See 
67 Fed. Reg. 36,671, 36,672 (May 24, 2002).  In 2002, the 
appellant had annual income of $11,040.00 and medical 
expenses of $3,155.71.  Five percent of the maximum allowable 
annual pension rate was $320.35, and the unreimbursed medical 
expenses in excess of the five percent of the maximum 
allowable annual pension rate were $2,835.36.  Therefore, the 
veteran's countable income was $8,204.64.  The appellant was 
not eligible for an improved death pension in 2002 because 
her countable income of $8,204.64 was greater than the 
maximum allowable annual pension rate of $6,407.00.  

Effective December 1, 2002, the maximum allowable annual 
pension rate for a surviving spouse alone was $6,497.00.  See 
68 Fed. Reg. 5342 (February 3, 2003).  In 2003, the appellant 
had annual income of $11,196.00 and medical expenses of 
$3,440.48.  Five percent of the maximum allowable annual 
pension rate was $324.85, and the unreimbursed medical 
expenses in excess of the five percent of the maximum 
allowable annual pension rate were $3,115.63.  Therefore, the 
veteran's countable income was $8,080.37.  The appellant was 
not eligible for an improved death pension in 2003 because 
her countable income of $8,080.37 was greater than the 
maximum allowable annual pension rate of $6,497.00.  

In summary, the appellant's countable income was in excess of 
the applicable maximum allowable annual pension rates from 
1999 through 2003.  38 U.S.C.A. § 1541; 38 C.F.R. 
§ 3.3(b)(4), 3.23, 3.271, 3.272, 3.273.  As a result, 
entitlement to improved death pension benefits must be 
denied.  


ORDER

Entitlement to improved death pension benefits is denied.  




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



